In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-676V
                                       Filed: March 9, 2016

****************************
SHARON LONG,               *
                           *
             Petitioner,   *                                Stipulation; Shoulder Injury (“SIRVA”);
v.                         *                                Tetanus Diphtheria acellular Pertussis
                           *                                (“Tdap”); Special Processing Unit
                                                            (SPU); Awarding Damages;
SECRETARY OF HEALTH        *                                Attorney Fees and Costs
AND HUMAN SERVICES,        *
                           *
             Respondent.   *
                           *
****************************

Jeffrey Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA for petitioner.
Debra Filteau Begley, United States Department of Justice, Washington, DC, for
respondent.

                               DECISION ON JOINT STIPULATION 1

Dorsey, Special Master:

         On June 30, 2015, Sharon Long (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq, 2 [the “Vaccine Act” or “Program”]. Petitioner alleged that, as a result of receiving a
Tetanus diphtheria and acellular pertussis (“Tdap”) vaccination on May 6, 2014, she
suffered a shoulder injury related to vaccine administration (“SIRVA”) and experienced
residual effects lasting for more than six months. (See Stipulation for Award, filed March


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006).
8, 2016, ¶¶ 1-4 (ECF No. 19).) Respondent denies that petitioner experienced the
residual effects of her SIRVA injury for more than six months. (Id., ¶. 6.)

       Nevertheless, the parties have agreed to settle the case. On March 8, 2016, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

        Respondent agrees to pay petitioner:

        a. A lump sum of $50,000.00 in the form of a check payable to petitioner. This
           amount represents compensation for all damages that would be available
           under 42 U.S.C. § 300aa-15(a); and

        b. A lump sum of $14,000.00 in the form of a check payable to petitioner and
           petitioner’s attorney, Jeffrey S. Pop, of Jeffrey S. Pop & Associates, for
           attorneys’ fees and costs available under 42 U.S.C. § 300aa-15(e).

(Id, ¶ 8.)

        In accordance with General Order #9, petitioner’s counsel has represented that
petitioner incurred no out-of-pocket litigation expenses. (Id, ¶ 8.)

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. 3 In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 4


IT IS SO ORDERED.


                                                                s/Nora Beth Dorsey
                                                                Nora Beth Dorsey
                                                                Chief Special Master




3 The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). I
find the proposed amount to be reasonable.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.